Citation Nr: 1427743	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-37 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for residuals of arthroscopic bankart repair of the left shoulder in excess of 10 percent from May 28, 2008 to October 27, 2010.

2. Entitlement to an increased rating for residuals of arthroscopic bankart repair of the left shoulder in excess of 20 percent from October 28, 2010.  

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1986 to February 1995, with additional service in the Army National Guard from April 2000 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which increased the disability rating for the Veteran's left shoulder condition from a noncompensable rating to a 10 percent rating, effective May 28, 2008.  The Board further notes that the RO, in March 2014, increased the disability rating from 10 percent to 20 percent, effective October 28, 2010.    
   
This claim was before the Board in December 2013.  The Board remanded the issue of entitlement to an increased rating for left shoulder condition in order to afford the Veteran a contemporaneous VA examination.  As an adequate VA examination was conducted in March 2014, the Board finds that there was substantial compliance with the remand directives and the Board can proceed with the adjudication of the claim.  Stegall v. West, 11 Vet. App. 268 (1998).    

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the evidence suggests that the Veteran is unemployed, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.  The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Considering the Veteran's pain and corresponding functional impairment including during flare-ups, his left shoulder disorder has been manifested by limitation of motion but without range of motion limited to 25 degrees from the side, without ankylosis, and without impairment of the humerus, ulna, radius, supination or pronation.  


CONCLUSIONS OF LAW

1. The criteria for a 20 percent disability rating prior to October 28, 2010 for left shoulder disorder have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2013).

2. The criteria for a disability rating in excess of 20 percent for left shoulder disorder have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Assist and Notify 

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  
VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A June 2008 notice letter, issued prior to the rating action on appeal, advised the Veteran of the general criteria for determining a disability rating and how an effective date of an award of an increased level of compensation is granted.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records have been associated with the claims file, as well as private treatment records and VA treatment records dated through February 2013.  The Veteran's November 2007 Social Security disability determination letter as well as records used in that determination have also been associated with the claims file.    

The Veteran was afforded a VA examination in December 2008.  However, the Board cannot find that this examination was adequate.  The Veteran contends that he took pain medication on the day of the VA examination that masked the severity of the Veteran's left shoulder condition.  See August 2010 VA Form 9.  Thus, the December 2008 VA examination is inadequate as the examiner could not identify the true severity of the Veteran's condition due to his pain medication.  The Board remanded the claim for a contemporaneous VA examination and the Veteran was afforded another VA examination in March 2014.  The Board finds that this VA examination is adequate for rating purposes as the examiner reviewed the virtual file and VA treatment records, conducted an appropriate evaluation of the Veteran, and noted the severity of the Veteran's left shoulder condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board also finds that there is substantial compliance with the December 2013 remand directives.  The Board remanded for a contemporaneous VA examination and requested that the examiner, if possible, comment on the Veteran's level of impairment discounting the impact of any medication the Veteran used to treat his left shoulder condition.  As discussed above, the March 2014 VA examination was adequate.  Although the VA examiner did not specifically discuss the extent to which the Veteran's medication impacted his condition, the examiner provided sufficient detail regarding the severity of the Veteran's condition to allow adjudication of the claim.  Thus, the Board concludes that while the VA examination report did not strictly comply with the December 2013 remand directives, it substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial and not strict compliance with the terms of a remand request is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
  
As such, VA has complied with its duties to notify and assist.  


Evidence and Analysis 

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

Under the laws administered by VA, disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, DCs 5200 through 5203.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  38 C.F.R. § 4.69.  Here, the March 2014 VA examiner noted that the Veteran is right-hand dominant; thus, his left shoulder is his minor shoulder for rating purposes.  

Actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59.  Further, under 38 C.F.R. § 4.71a, DC 5003, arthritis is evaluated based on limitation of motion under the appropriate diagnostic code of the joint involved, with a 10 percent evaluation assigned for limited motion that is noncompensable under the appropriate DC.  Limitation of motion of the shoulder, in turn, is rated under 38 C.F.R. § 4.71a, DC 5201.  The minimal compensable rating for the shoulder joint is 10 percent.  38 C.F.R. § 4.71, DCs 5200-5203. 

Under Diagnostic Code 5201, to warrant the assignment of a 30 percent evaluation for a disability on the basis of limitation of motion of the minor (left) arm, motion must be limited to 25 degrees from the side.  Assignment of a 20 percent evaluation contemplates limitation of motion of the arm midway between the side and shoulder level.  In addition, if arm motion is limited to shoulder level, assignment of a 20 percent disability evaluation is also warranted.

Although a Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (2013), see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

By way of background, a January 2009 rating decision assigned a 10 percent rating effective the date of the May 2008 increased rating claim.  A March 2014 rating decision assigned a 20 percent rating, effective October 28, 2010, the date of a private treatment record.  For the reasons set forth below, the Board finds that the Veteran's left shoulder disability warrants a 20 percent rating effective May 28, 2008, the date of the increased rating claim currently on appeal. 

The lay and medical evidence shows that the Veteran has chronic left shoulder pain and limited motion with complaints of flare-ups.  Treatment records dated the year prior to the May 2008 increased rating claim indicate that the Veteran had pain and marked discomfort, as well as limited range of motion of his left shoulder.  See private treatment records dated July 2007 to September 2007. 

The Veteran was afforded a VA examination in December 2008.  The examiner noted that the Veteran had forward flexion of the left shoulder to 130 degrees and abduction to 120 degrees with pain beginning at 110 degrees.  However, the Veteran contended that the true severity of his left shoulder condition was masked by the pain medication he took before the VA examination.  The Veteran is competent and credible to describe his pain symptoms and the extent to which the pain medication allows him to perform additional tasks than he otherwise could not perform.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the Board finds that the December 2008 VA examination report is inadequate for rating purposes as it is not an accurate reflection of the severity of the Veteran's left shoulder condition.     

The Veteran was afforded another VA examination in March 2014.  The March 2014 VA examination revealed that the Veteran had flexion of the left shoulder to 120 degrees with painful motion beginning at 120 degrees.  He had left shoulder abduction to 110 degrees with painful motion beginning at 100 degrees.  The examiner noted that the Veteran had functional loss and functional impairment of the left shoulder due to painful motion.  

VA treatment records indicate that the Veteran has chronic pain of the left shoulder.  Private treatment records reveal that the Veteran has "severe limitations" of the left shoulder with pain noted at the end of both passive and active range of motion in all planes.  See October 2010 private treatment record. 

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a 20 percent rating for the entire period currently on appeal.  The Board finds, however, that the preponderance of the evidence is against entitlement to an evaluation in excess of 20 percent.  Even considering loss of range of motion due to pain and flare-ups, the March 2014 VA examination report clearly indicates that the severity of the Veteran's left shoulder condition does not rise to the level of disability necessary for a 30 percent rating.  

The Board has also considered whether entitlement to a higher evaluation is warranted under any other applicable diagnostic code.  The evidence of record does not indicate that the Veteran has ankylosis of the left shoulder or impairment of the 
humerus, ulna, radius, supination or pronation.  Although the Veteran does have a history of impairment of the clavicle or scapula of the left shoulder, diagnostic code 5203 does not provide for the assignment of a disability rating in excess of 20 percent.  

The Board further finds that a staged rating is not warranted in the present case as the Veteran's condition has consistently manifested by chronic pain and limited range of motion.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplates the Veteran's service-connected left shoulder condition.  The manifestations of the Veteran's service-connected left shoulder condition, including limitation of motion and pain, are specifically contemplated by the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's left shoulder condition and referral for consideration of extraschedular rating is not warranted.    


ORDER

Effective May 28, 2008, a 20 percent rating is granted for arthroscopic bankart repair of the left shoulder, subject to the rules and regulations governing the payment of VA monetary benefits. 

A disability rating in excess of 20 percent on and after October 28, 2010 is denied.   


REMAND

The Veteran is in receipt of Social Security disability benefits, in part, due to his left shoulder condition.  Further, the Veteran contends that his left shoulder condition impacts his ability to work.  When evidence of unemployability is submitted, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, VA shall provide the Veteran with an examination to be performed by a VA vocational specialist, if possible, to determine the impact of his service-connected disabilities on his ability to work.  

Upon remand, the RO shall also gather pertinent outstanding records of VA treatment dated after February 2013.  

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran and his representative a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, concerning the information of evidence needed to establish entitlement to TDIU benefits. 

2. Gather pertinent outstanding records of VA treatment dated after February 2013 and associate them, physically or electronically, with the record. 

3. Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file and associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.  

4. Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge of the impact of the Veteran's service-connected disabilities on his ability to secure or follow substantially gainful occupation.  He should be provided an appropriate amount of time to submit this evidence.  

5. Have the Veteran undergo an appropriate VA examination, to be conducted, if possible, by a VA vocational specialist, if available, to determine the impact of his service-connected disabilities on his ability to work.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

After reviewing the record and conducting any necessary tests, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, in the aggregate, render him unable to secure or follow a substantially gainful occupation.

6. Then adjudicate the Veteran's TDIU claim.  If the benefits sought are not granted in full, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


